UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53725 (Commission file number) Blast Energy Services, Inc. (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 14550 Torrey Chase Blvd, Suite 330 Houston, Texas 77014 (Address of principal executive offices) (281) 453-2888 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes¨ Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesxNo¨ As ofNovember 14, 2011, 71,425,905 shares of the registrant’s common stock, $0.001 par value per share, were outstanding, including 1,150,000 approved but unissued shares arising from the class action settlement from 2005. Blast Energy Services, Inc. For the Nine Months Ended September30, 2011 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of September 30, 2011and December 31, 2010 F-1 Unaudited Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2011 and 2010 F-2 Unaudited Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2011 and 2010 F-3 Notes to Unaudited Consolidated Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 27 PART I – FINANCIAL INFORMATION Item 1. Financial Statements BLAST ENERGY SERVICES, INC. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, Assets Current Assets: Cash $ $ Restricted cash 0 Accounts receivable, net Prepaid and other assets Other current receivable 0 Total Current Assets Non-Current Assets: Oil and gas properties – full cost method Proved oil and gas properties, subject to amortization Unproved oil and gas properties, not subject to amortization 0 Less: accumulateddepletion and impairment ) ) Total oil and gas properties, net Equipment, net of accumulated depreciation and impairment of $782,420 and $751,386 Option on oil and gas properties 0 Assets from discontinued operations– held for sale 0 Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued expenses Accrued expenses – related party Note payable – related party 0 Note payable – other Note payables – other, net of discount of $65,873 and $14,028 Total Current Liabilities Long-Term Liabilities: Notes payable – related party Asset retirement obligations Total Liabilities Stockholders’ Equity: Preferred stock, $0.001 par value, 20,000,000 shares authorized: Series A - 6,000,000 shares issued and outstanding Series B – zero shares issued and outstanding 0 0 Common stock, $0.001 par value, 180,000,000 shares authorized;71,425,905 and 67,909,238 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to unaudited consolidated financial statements. F-1 BLAST ENERGY SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenue: $ $
